CONCURRING OPINION.
Smith, Judge,
concurring: I am in doubt as to whether the substitution of the designation “tagua nuts” for “vegetable ivory in its natural state” was made because Congress considered the designations as equivalents, or whether that substitution was made because of a legislative intention to confine paragraph 620 to tagua nuts in their condition as they came from the tree. The benefit of that doubt I must, of course, give to the importers. I therefore concur in the conclusion reached in the foregoing opinion.